Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 1 of 16

UNITED S'I`A'I`ES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPI'I`AL FUND, LLC, Case No.
Plaintiff, COMPLAINT
V‘ JURY TRIAL REQUESTED
CHARLES SI~IREM, 1 8 CV 8 2 5 0
Defendant.

 

 

P|aintiff Winklevoss Capital Fund, LLC (“WCF”) hereby alleges, through its undersigned

counsel, as its Comp|aint against Def`endant Charles Shrem (“Shrem”) as follows:
NATURE OF THE ACTION

I. Between September 2012 and Fcbruary 2013, Plaintif`f WCF entrusted Def`endant
Shrem with a total of $750,000 to purchase bitcoin,' a virtual commodity,2 on its behalf. Shrem,
who was courting an investment from WCF for his bitcoin startup Bitlnstant LLC (“BitInstant”),
promised to purchase bitcoin for WCF with this money at the “best price.” Shrem was given
complete and absolute discretion over the execution of bitcoin purchases for WCF, including
where and when to buy bitcoin. WCF placed complete and absolute confidence in Shre“m and

entrusted him to properly invest its funds in bitcoin and to provide an accounting

 

‘ By common convention, Bitcoin with a capital “B” typically refers to the Bitcoin Network as a whole,
whereas bitcoin with a lowercase “b” refers to the virtual commodity of the Bitcoin Network. This
_nzLinlghcgnventiqn is u_sed throug_hout_this documen_t. _ _ _

3 Though often referred to as a “virtual currency,” “digita| assct,” “chg,italcurrency,F or “'crypt'ocurrency,“
bitcoin is a commodity as defined in Section la(9) of the Commodity Exchange Act, ? U.S.C. §§ l et seq.
See fn re Coinjiip, Inc., No. 15-29 (CFTC Sept. l'/‘, 2015); Commodity Futures Trading Comm 'n v.
McDomie!/, 287 F. Supp. 3d 213, 228 (E.D.N.Y. 2018), adhered to on denial of reconsideration, 2018
WL 343 5047 (E.D.N.Y. July 16, 2018). Virtua| currency is used throughout this document to refer to the
entire ecosystem of virtual commodities and other asset types that are digital in nature.

-1-

Case 1:18-oV-08250-.]SR Dooument 20 Filed 10/26/18 Page 2 of 16

2. Unfortunately, Shrem betrayed that confidencel Of $250,000 sent to Shrem
between September and October 2012, Shrem has only accounted for approximately 3189,000
worth of bitcoin _ a 561,000 shortfall that would have purchased 5,000 bitcoin at the time. In
mid-2017, after forensic accounting and what the industry calls blockchain analysis, WCF
discovered that Shrem used the $61,000 to purchase 5,000 bitcoinfor himself Specifically, WCF
identified a transaction on the Bitcoin blockchain on December 31, 2012 that records 5,000
bitcoin sent to a Bitcoin address controlled by Shrem. This transaction occurredjust weeks after
Shrem sent the first tranche of purchased bitcoin to WCF with a shortfall of 5,000 bitcoin.

3. WCF brings this suit for breach of fiduciary duty and fraud. WCF seeks a
constructive trust over 5,000 bitcoin held by Shrem that rightfully belongs to WCF. As of this
writing, the 5,000 bitcoin, if converted into U.S. dollars, is Worth $31,362,500.3

JURISDICT|ON AND VENUE

4. This Court hasjurisdiction over this action pursuant to 28 U.S.C. § 1332(a). The
parties to this action are citizens of different states, and the amount in controversy exceeds
$75,000.

5. Venue is proper under 28 U.S.C. §l 391(b)(2), as a substantial part of the events or
omissions giving rise to this action took place within the Southern District of New York.

PARTIES

6. Plaintiff Winklevoss Capital Fund, LLC is a limited liability company organized

under the laws of Delaware with its registered address at 301 N. Market Street, Farmers Bank

Build-i-ng,-Sui-te_l¢lé§,_\llli.lrnington,_Delawaxe_].SlU&l__'[be_membct:s oil W_{li:` are.Deias*ra.Le limited

 

1 Notional value is calculated using a bitcoin price of $6,272.50 US dollars as determined by the 4 p.m.
Eastern Time Gemini auction on September 10, 2018.

_2-

Case 1:18-oV-08250-.]SR Dooument 20 Filed 10/26/18 Page 3 of 16

liability companies whose members are traditional, non-business trusts. The trustees of those
trusts are Deutsche Bank Trust Company Delaware, a Delaware corporation with a principal
place of business in that state, and two individuals domiciled in Connecticut.4 WCF is a family
office, founded in 2012 by Cameron and Tyler Winklevoss. The firm invests across multiple
asset classes with an emphasis on providing seed funding and inli'astructure to early-stage
startups. In addition, WCF has invested in a number of virtual currency projects, including
investing in bitcoin, ether, ansh, 'I`ezos, and Filecoin.

7. Defendant Charles “Charlie” Shrem is a citizen of Florida. He is an early bitcoin
adopter and the disgraced former CEO of BitInstant, a now defunct company in which WCF had
invested. In 2014, Shrem pleaded guilty for his role in selling nearly $l million of bitcoin to
Robert Faiella for drug purchases on Silk Road, an online black market, through Bitinstant. USA
v. Fciiella, et al., S.D.N.Y. Case No. l4-CR-243, Dkt. No. 61 (Rakoff, J.). At the end of 2016,
and after his release from federal prison, Shrem moved with his wife to Sarasota, F|orida, where
he purchased a home and now lives.

FACTS GlVING RISE TO THE ACTION
The Winklevoss Brothers Mcct Charles Shrem

8. Beginning in mid-2012, Cameron and Tyler Winklevoss, the principals of WCF,
began to investigate investing in virtual currency. These assets are not issued or backed by a
government, as is traditional (or “tiat”) currency. Rather, virtual curreneies are issued according
to predetermined algorithms (typically to users known as “miners” who provide computing

power to_secure_the_net\atork} and_are.tcacked_on_a_distrihuted_ledgcr know asa“blockchain ”

 

4 See Bayerische Lana'esbank, N. Y. Branch v. Aladdr`n Capr'ml Mgml. LLC, 692 F.3d 42, 49 (2d Cir.
2012); Raymond Lonbier h‘revocable Tr. v. Loubier, 858 F.3d 719, 722 (2d Cir. 20| 7); GBForef‘om, L.P.
\'. Fo.r'efrom ll/Igm!. Grp.. LLC, 888 F.3d 29, 34, 36 (3d Cir. 2018).

-3-

Case 1:18-oV-08250-.]SR Dooument 20 Filed 10/26/18 Page 4 of 16

Virtual currencies operate similarly to other decentralized networks and do not rely on a central
authority to function. The most popular and well-known virtual currency is Bitcoin, released in
2009.

9. The Winklevoss brothers were intrigued by the potential of a peer-to-peer money
protocol, the underlying blockchain technology, and this new “Internet of Money.”

10. At the time, Bitcoin was in its infancy. Many of the businesses in the Bitcoin
ecosystem were undercapitalized and staffed by novices with little background in business,
linance, and compliance Quasi-religious zeal and libertarian optimism often drove the earliest
Bitcoin adopters, most of whom lacked the hardheaded business acumen and understanding of
financial regulation to properly steward its development The Winklevoss brothers saw enormous
potential if they could help nurture Bitcoin into adulthood.

1 1. Two of WCF’s first investments in the virtual currency space involved Shrem,
whom the Winklevoss brothers met in early 2012.

12. Shrem often described himself as a “Bitcoin evangelist.” Shrem embraced Bitcoin
at a time when it seemed a fool’s errand to do so. I~Ie was a founding member of the Bitcoin
Foundation _ a nonprofit dedicated to promoting Bitcoin _ and was well connected in the
small community of Bitcoin’s other early pioneers known as “Bitcoiners.”

13. When the Winklevoss brothers first met Shrem, he had just launched BitInstant.
Bitlnstant provided an online platform for buying and selling bitcoin and was both an agent and
payment processor for its customers who wished to purchase bitcoin. It ceased operations in or
before.lulgr 2013 anda.vascompletely_cle.funct_shortly after Shrem’:t arrestinlf.il‘=i.. Shremco.urted
the Winklevoss brothers for an investment in his nascent startup, and the brothers eventually

decided to invest.

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 5 of 16

14. As part of his effort to court an investment in BitInstant, Shrem promised the
Winklevoss brothers that he would help them purchase a large quantity of bitcoin, which they
had told him they wanted to do. Shrem told the brothers that he could purchase bitcoin for them,
and he promised to do so at the best price. In reliance on that promise, the brothers, through
WCF, sent $750,000 to Shrem in several installments between September 2012 and February
2013. They placed great confidence in him and left him with complete and absolute discretion
over how to acquire bitcoin, including where and when to buy.

Shrem Offcrs to Buy Bitcoin for WCF

15. Back in 2012 _ the early days of Bitcoin _ it was difficult to purchase bitcoin,
especially in the quantity WCF wanted to acquire. Liquidity was low and the unprecedented size
of WCF’s contemplated investment would undoubtedly drive up bitcoin’s price because of its
relatively low market capitalization in 2012. To overcome these obstacles, Shrem offered to help
WCF purchase bitcoin by buying on several different venues and spreading out purchases so as
not to move the market Because Shrem was Well-connected, WCF believed Shrem could acquire
bitcoin in the quantity WCF desired, through both over-the-counter transactions and transactions
on bitcoin exchanges

16. Shrem offered to purchase bitcoin for WCF at the best price. He never indicated
that he intended to charge a commission or transaction fees for his services. A subsequent
accounting he provided to WCF confirmed he never contemplated charging such fees. Rather,
Shrem’s assistance was part of an effort to court an investment from WCF in Bitlnstant, as well
asm..ingratiatehimset£wittt.ti:te Winkies:ess.brotfters, wha.i:e_believetl.t:eul£l help raise the clout

and profile of Bitcoin owing to their public recognition.

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 6 of 16

17. Shrem’s promise to purchase bitcoin for WCF at the best price was memorialized
in several emails between Shrem and Cameron Winklevoss.

18. For instance, on September 12, 2012 _ shortly before WCF wired the first
money to Shrem _ Shrem promised Cameron Winkelvoss that he would “secure . . . the best
price” for WCF.

19. A few months later, when Cameron Winklevoss emailed Shrem at the end of
December 2012, Shrem reiterated that he would buy bitcoin for WCF at the lowest possible
price.

WCF Scnds Shrem $750,000 to Purchase Bitcoin

20. ln reliance on Shrem’s reputation as a Bitcoin expert, as well as his
representations that he would secure bitcoin for WCF at the best price, WCF sent Shrem a total
of $750,000 between September 2012 and February 2013 in the following installments:

- $50,000 on September 12, 2012;

- $50,000 on September 24, 2012 (in two blocks of $25,000);

- $50,000 on September 28, 2012;

- $50,000 on October 3, 2012;

$50,000 on October 10, 2012;

- 3100,000 on December 28, 2012;

- $200,000 on January 29, 2013; and

- $200,000 on February 6, 2013.

21. In exchange, WCF received 39,876.34 bitcoin, at an average cost basis of $l 8.81
per bitcoin. When WCF suspected Shrem’s accounting for these purchases was inadequate (as

discussed further below), WCF ceased working with Shrem and continued to acquire additional

bitcoin in the open market

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 7 of 16

Shrem Promises an Accounting, but the Numbers Do Not Add Up

22. ln addition to promising to buy bitcoin at the best price, Shrem promised WCF an
accounting Specifically, before WCF sent any money, Shrem promised WCF an “overall report
once the [bitcoin] are bought, so you can see the average price.”

23. The accounting, however, was not forthcoming When Shrem finally provided
one months after WCF requested it, the accounting was incomplete.

24. Shrem did not share any accounting figures until January 31, 2013 _ more than
four months after he first reported he would _ when he sent WCF a Google spreadsheet listing
several bitcoin purchases he made on WCF’s beha|f. When Cameron Winklevoss reviewed the
spreadsheet, he noticed only 8,500 bitcoin were listed. 'l`his was less than half of the 21,237.07
bitcoin Shrem had already sent WCF.

25. When Carneron Winklevoss inquired about the discrepancy, Shrem responded
that the spreadsheet only accounted for transactions sent to one of four Bitcoin addresses
controlled by WCF that were set up to receive bitcoin from Shrem. He promised to prepare
additional spreadsheets for the other three Bitcoin addresses In an email to Cameron
Winklevoss, Shrem admitted that “the accounting for the other 3 [Bitcoin addresses] is not as
good as this one,” but he promised to compile the data and enter all of the transactions into a
single spreadsheet over the Weekend.

26. Cameron Winklevoss clarified that day with Shrem that he expected, as a proper
accounting, (i) the number of bitcoin purchased, (ii) the date they were purchased, (iii) the cost

_basis_of eachpttcchase,_and_tuL)_tbe_Bttcoia_addze.-ss st'l:tt‘.i:e they were.sent._CameLQn_a&lE£l_fQI_U_

of this information on one spreadsheet.

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 8 of 16

27. Over the next several weeks, Shrem provided additional details, but his
accounting could never fully reconcile the number of bitcoin that WCF had received with the
amount of money WCF had sent.

28. Shrem’s figures from September and October 2012 warranted the most attention.
During that period, WCF sent Shrem $250,000. Based on Cameron’s rough calculations, he
suspected that Shrem Still owed WCF thousands of bitcoin.

29. In an effort to clarify the numbers, Cameron and Tyler Winklevoss repeatedly
asked Shrem to produce a proper accounting Cameron wrote to Shrem on February 19, 2013, “I
have been asking for [an accounting] for weeks (if` not months). l have been patient and at this
point it`s getting a bit absurd . . . l need the cost basis for every coin you have purchased for me,
and by my current back of the envelope calculations I am short 10005 of coins that should have
been bought and sent to me over the past 5-6 months. l don’t take this lightly,”

30. At first, Shrem responded that he had been “updating” the spreadsheet sent to
WCF in January, and he had added a tab called “Older Buys” that purported to account for the
missing coin. But it was incomplete. On February 20, 2013, Shrem sent Cameron an email
entitled “Spreadsheet,” wherein he admitted that he was still missing accounting data. I-Ie wrote,

“H€y,

See the sheet, I’ve updated and merged. 'I`here is still some earlier data missing,
but l’m filling it in as I lind it.

Thanks,
Charlie”
31. Two days-later -_ and mont-hs after Cameron had asked for a proper accounting
Shrem asked Cameron for the amount of money that WCF had wired to Shrem in September

and October 2012, indicating that Shrem was not keeping proper records. Cameron had his

-g_

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 9 of 16

accountant send Shrem the information within an hour. Shrem later asked for similar figures
between October 2012 and February 2013, which the accountant also sent.

Alarmed by Shrem’s Accounting, WCF Hires an
Accountant to Review Shrem’s Numbcrs

32. On February 25, 2013, WCF engaged Richard Paukner & Associates, LLC,
Certilied Public Accountant (“Paukner”), to perform an audit.

33. Matthew Gruchevsky, an associate at Paukner, met with Shrem at the Bitlnstant
offices two days later, on February 27, 2013. Shrem provided Gruchevsky with a general
understanding of the Bitcoin market and Bitlnstant’s business model, and discussed his
accounting for WCF.

34. After the meeting, Shrem provided Gruchevsky with a spreadsheet of all of the
purchases he had made on WCF’s behalf , the most complete accounting Shrem has ever
provided. lt lacked essential details, particularly for the period between September 12 and
October 10, 2012, when WCF sent Shrem the initial tranche of $250,000. The spreadsheet
provided WCF only with the number of bitcoin acquired and transferred to WCF during this
period, but failed to include the price paid per bitcoin or a running balance of WCF’s funds _
both essential features of a proper accounting

35. With information provided by WCF and Shrem, as well as publicly available
historical bitcoin pricing data, Gruchevsky performed an audit of Shrem’s accounting to
determine if any bitcoin were missing, and, if so, how many. After reviewing (i) the dates Shrem
purported to acquire the bitcoin, (ii) the purchase price reported by Shrem or, when that was not
provided, the average price of bitcoin on those dates, and (iii) the amount of bitcoin Shrem
acquired and sent to WCF on those dates, Gruchevsky found that out of nine transactions Shrem

listed between September 12, 2012 and October 10, 2012, Shrem could only account for
_9_

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 10 of 16

approximately $189,000 of WCF’s $250,000. In other words, there was an imbalance of
$61,000, which accounted for a shortfall of approximately 5,000 bitcoin, based on an average
weighted closing price of bitcoin during this period of $12.15 per bitcoin.5 A copy of the Paukner
lirm’s report is attached hereto as Exhibit A.

36. Under no possible circumstances did Shrem’s figures adequately account for the
bitcoin acquired for and sent to WCF in September and October, 2012. During that period,
Shrem acquired 15,23 7.07 bitcoin for WCF. Bitcoin reached a high of $12.89 per coin during
this period. Thus, the most Shrem could have spent on the bitcoin is $l96,405.83.

37. This was not an isolated incident. For example, Cameron and Tyler Winklevoss
introduced Matthew Mellon to Shrem, who purchased bitcoin for Mellon as well. Mellon too
noticed a shortfall in the bitcoin actually delivered. Shrem turned it over after receiving a
demand from counsel.

38. Shrem disputed Gruchevsky’s findings and said he would respond with proper
ligures.

39. Shrem never provided any additional information to Gruchevsky or WCF,

Evidence Emerges that Shrem Stolc WCF’s 5,000 Bitcoin

40. Shrem never provided an accurate accounting because, in fact, he stole the 5,000
bitcoin that rightfully belonged to WCF.

41. In mid 2017, WCF engaged the services of Elliptic Inc. (“Elliptic”), a blockchain

forensic accounting firm, to determine whether Elliptic could identify any bitcoin held by Shrem.

 

5 Gruchevsky determined that the $500,000 WCF sent to Shrem between December 2012 and February
2013 was accounted for.

_10-

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 11 of 16

42. After reviewing Bitcoin Internet chat forums, Elliptic discovered a post from
April 2014 on bitcointalk.org where Shrem publicly acknowledged owning a “vanity” Bitcoin
address that included his last name _ lShremdh9tVopl g xMzJ?baI'pr6XX2WWRW
(“ l Shrem”).

43. After discovering this Bitcoin address, Elliptic reviewed the blockchain to
determine whether that address still held any bitcoin, or whether any of the missing bitcoin owed
to WCF might have passed through the address.

44. While the address no longer holds any bitcoin, Elliptic found that the lShrem
Bitcoin address received 5,000 bitcoin on December 31, 2012.6 That was essentially identical to
the shortfall identified by Gruchevsky as part of his audit, and took place suspiciously close in
time to the Septemben“October 2012 period in which Shrem could not properly account for 5,000
bitcoin.

45. Elliptic determined that approximately 4,000 of the 5,000 bitcoin was eventually
deposited into two bitcoin exchanges, Coinbase and Xapo, with the remainder sent to other
1

addresses.

Shrem has Never Provided an Adequate
Explanation for the Missing Bitcoin

46. WCF has repeatedly confronted Shrem about the missing bitcoin. Shrem has been

unable to provide a proper accounting or explanation.

 

" Specifically, on December 31, 2012 at 5:07p.m., the blockchain recorded a transfer of 5,000 bitcoin
from bitcoin address l5kN4RRGAWapstng1VEKbrWthl92pwk to lShrem.
7 Specificall_vL_t_l_iirt}j-four minutes after the lSl_irem address received 5,000 bitcoin, it sent that same

amount to another bitcoin address, lMQ3K9aPcEDCek pBG-yleng-lul;ss 8E7rY. The B,O(WJiteoin
sat there for nearly a year, when on November 3, 2013 at 6:37p.m. the bitcoin moved to yet another
address, l.lMPofaycssf]TNUYXNzBFLHdeJth9qN. That same day, at 6:46p.m., 2,500 bitcoin was
transferred to Coinbase, a bitcoin exchange and vault that stores bitcoin like a bank on behalf of users.
Subsequently, on April 20, 20 14, at 8:58p.m., 1,499 coin was transferred from

11 M Pofaycssf]TNUYXNzBFl_.HdeJth9qN to Xapo, another bitcoin vault.

-11-

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 12 of 16

Shrem Has Bragged About Being a “Bitcoin Millionairc”

47. According to a December 2013 profile on the website Vocative, Shrem purchased
"many thousands” of bitcoin but declined to specify how many.a ln April 2013, Shrem told the
New York Observer, “I’ve made a decent amount, just because l’m a smart investor . . . Every
time the price [of bitcoin] is up by 20 percent, I’ll sell a few hundred coins, or whatever it is.”9
The New York Times reported in February 2014 that Shrem “Went through millions of dollars’
worth of Bitcoin over the years.”":l

48. ln January 2014, The New York Post reported that, following his arrest,
prosecutors “said Shrem bragged about having a $6 million bitcoin fortune.” According to an
Associated Press article summarizing a January 27, 2014 bail hearing:

Assistant U.S. Attorney Serrin Tumer said Shrem “has held himself out as a ‘Bitcoin

millionaire’“ who was ready to flee rather than face charges that could put him in prison

for nine to ll years.

Turner said the nature of the Bitcoin industry meant that Shrem had a “storage
locker in the clouds” with money to facilitate flight . . . Turner played a video interview
of Shrem posted online in which the Manhattan resident boasted that if the government
tried to make arrests or take down companies that promote the use of Bitcoin, “I have a

plane ticket ready to take me to Singapore. 'I`here’s another corporation already set up.”

FIR_ST CLAIM FOR REL.IEF
(Breach of Fiduciary Duty)

49. Plaintif f incorporates by reference the allegations contained in the preceding and
subsequent paragraphs as if fully set forth herein.
50. Defendant Shrem promised to purchase bitcoin for WCF at the best price. Shrem

also promised to provide an accounting for those purchases. WCF placed complete and absolute

 

“ htt :.-"-"www.vocativ.com.-"techibitcointni ht-bitcoin-mi|lionaire- roud-stoner-charlie-shremi
'_] “It’s A|l About the Bitcoin, Baby,” The New York Observer, April 30, 2013.
" “Problems barely subdue a bitcoin evangelist,” lntemational New York Times, February 8, 2014.

-12-

     

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 13 of 16

trust and confidence in Shrem and sent him a total of $750,000. Shrem was given complete and
absolute discretion over the execution of bitcoin purchases for WCF, including where and when
to buy bitcoin. As a consequence, Shrem became a fiduciary of WCF with respect to the
purchase of bitcoin on its behalf.

51. Defendant Shrem was required to act with the utmost good faith and undivided
loyalty on behalf of Plaintiff WCF with respect to the money entrusted to Shrem to purchase
bitcoin.

52. Shrem breached his fiduciary duties by failing to properly account for WCF’s
$750,000, and by purchasing 5,000 bitcoin for himself using WCF’s money.

53. Shrem committed this breach of fiduciary duty with a high degree of moral
culpability warranting the award of punitive damages He willfully, wantonly, dishonestly,
and.-“or maliciously abused the trust and confidence that WCF placed in him to profit at WCF’s

expense in violation of the fiduciary duties he owed.

SECOND CLAIM FOR RELIEF

(Fraud)

54. Plaintiff incorporates by reference the allegations contained in the preceding and
subsequent paragraphs as if fully set forth herein.

55. Defendant Shrem promised to purchase bitcoin for WCF at the best price and to
provide an accounting for such purchases.

56. Those statements Were false, and Shrem knew those statements Were false at the
time he made them.

57. Plaintiff WCF sent Defendant Shrem $750,000 in reliance on his statements that

he would purchase bitcoin for WCF at the best price and that he would provide an accounting

-13-

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 14 of 16

58. Plaintiff WCF reasonably relied on Shrem’s statements when he promised to
purchase bitcoin for it at the best price because Shrem was known at the time as an upstanding
member of the Bitcoin community, including as a founding member of the Bitcoin Foundation.

59. Plaintiff WCF was injured by Defendant Shrem’s representation that he would
purchase bitcoin for WCF at the best price and provide an accounting WCF has been deprived
of 5,000 bitcoin that it would have received were it not for Shrem’s fraud.

60. Shrem committed this fraud with a high degree of moral culpability warranting
the award of punitive damages. I-le willfully, wantonly, dishonestly, and/or maliciously made
false statements to induce WCF to transfer funds to him that he used for his own purposes.

THIRD QAIM FOR RELIEF
(Imposition of a Construetivc Trust)

61. Plaintiff incorporates by reference the allegations contained in the preceding and
subsequent paragraphs as if fully set forth herein.

62. WCF entrusted Shrem with $750,000 of its money, based on a high degree of
confidence placed iri Shrem.

63. Shrem promised to act on WCF’s behalf by purchasing bitcoin for WCF at the
best price and to provide an accounting of all bitcoin purchased

64. ln reliance on Shrem’s promise, WCF transferred $750,000 to Shrem between
September 2012 and February 2013.

65. Shrem was unjustly enriched in the amount of 5,000 bitcoin after he failed to
acceuanQLappLoximately E{il,llflilsent fleet WCF t{:-.Ebri:m+ rebicl_t§brenl used_to_pi.trchase

5,000 bitcoin that he ultimately transferred to himself.

_i¢_

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 15 of 16

66. Equity and good conscience require that a constructive trust be imposed on any
bitcoin or other asset or benefit obtained, held or retained by Shrem or his agents to prevent his
unjust enrichment.

FOURTH CLAIM FOR RELIEF
(Accounting)

67. Plaintiff incorporates by reference the allegations contained in the preceding and
subsequent paragraphs as if fully set forth herein.

68. Plaintiff WCF stood iri a confidential relationship of trust with Defendant Shrem
when it entrusted to Shrem $750,000 to buy bitcoin on its behalf.

69. Shrem promised to purchase bitcoin for WCF at the best price and to provide ari
accounting

70. WCF repeatedly demanded a proper accounting to explain how the $750,000 was
spent, yet Shrem was never able to provide a complete accounting

71. WCF demands a proper accounting from Shrem, including disclosure of all
records that will reveal what happened to the approximately $61,000 that Shrem cannot account
for.

PRAYER FOR RELIEF

Wl IEREFORE, Plaintiff prays that the Court enterjudgment against Defendant as
follows:

1. For an award of compensatory damages from Defendant in an amount to be
proven at trial (calculated as the hi_g_hest intermediate value of 5,000 bitcoin between the time of

the wrongdoing and the time of trial or as otherwise calculated in accordance with the Court’s

_15_

Case 1:18-cV-08250-.]SR Document 20 Filed 10/26/18 Page 16 of 16

instructions) issued in U.S. currency, or alternatively in bitcoin pursuant to New York Judicial

Law § 27(b);

2. For an award of punitive damages from Defendant in an amount to be proven at
tria|;

3. For imposition of a constructive trust over and disgorgement of all funds, bitcoin,

or other tangible or intangible things of value improperly obtained by Defendant to prevent his

unjust enrichment;

 

4. For attorneys’ fees and costs according to proof;
5. For pre-judgment and post-judgment interest; and
6. lior such other and further relief as the Court deemsjust and proper.
Dated: September 1 1, 2018 Respectfully submitted,
l.-'-.-d.'.-
By: /%M
Tyler Meade

THE MEADE FIRM p.c.
California Office:
12 Funston Ave., Suite A
San Francisco, CA 94129
New York Office:
1 l l Broadway, Suite 2002
New York, NY 10006
Telephone: (415) 724-9600
tyler@meadefirm.com

Attorneys for Plaintiff

_]5_

